COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Karen Kristine Silvio v. Jason B. Ostrom and Nicole Sain

Appellate case number:   01-11-00293-CV

Trial court case number: 937164

Trial court:             County Civil Court at Law No. 2 of Harris County

        On January 31, 2013, the Court denied appellant’s “Motion to Request that the Affidavit
of Indigence Filed with her Docketing Statement be Approved.” A motion for rehearing, if any,
was due by February 15, 2013. See TEX. R. APP. P. 49.1. A motion for extension of time to file
a motion for rehearing was due by March 4, 2013. See TEX. R. APP. P. 49.8.
       Appellant e-filed a motion to reconsider the order on March 14, 2013. Appellant e-filed
a motion for extension of time to file the motion to reconsider on March 15, 2013. These
motions were not timely filed.
       Accordingly, appellant’s motion for extension of time to file the motion for
reconsideration is denied. See TEX. R. APP. P. 49.8. We strike appellant’s motion for
reconsideration. See TEX. R. APP. P. 49.1.
       It is so ORDERED.



Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court


Date: April 11, 2013